OPINION OF THE COURT
NYGAARD, Circuit Judge.
Appellant James Austin pleaded guilty to seven counts related to trafficking in crack cocaine. The District Court sentenced the Appellant to ninety-seven months imprisonment. Austin filed a notice of appeal, pro se, and his appointed counsel, Jeremy C. Gelb, Esq., filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Counsel indicated that there are no non-frivolous issues for appeal.
We have carefully reviewed the Appellant’s brief, along with the responsive brief of the United States and other matters of record. Austin did not file a pro se brief. We conclude, after our own review of the entire record, that the District Court did not err. Accordingly, the judgment of the District Court will be affirmed.
The motion of defense counsel to withdraw will be granted.